        Case 2:21-cv-00060-DMC Document 7 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN BRYANT,                                         1:21-cv-00033-GSA (PC)
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
               v.
                                                            SACRAMENTO DIVISION OF THE
14    BRIAN KIBLER, et al                                   EASTERN DISTRICT OF CALIFORNIA

15                       Defendant.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
19   U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.
20   § 1915.
21          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged
22   violations took place in Lassen County, which is part of the Sacramento Division of the United
23   States District Court for the Eastern District of California. Therefore, the complaint should have
24   been filed in the Sacramento Division.
25          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
26   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
27   will be transferred to the Sacramento Division. This court will not rule on plaintiff’s request to
28   proceed in forma pauperis.

                                                        1
        Case 2:21-cv-00060-DMC Document 7 Filed 01/13/21 Page 2 of 2


 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:
                                    United States District Court
 6                                  Eastern District of California
                                    501 "I" Street, Suite 4-200
 7                                  Sacramento, CA 95814
 8           3. This court has not ruled on plaintiff’s request to proceed in forma pauperis.

 9
     IT IS SO ORDERED.
10

11       Dated:    January 13, 2021                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
